Title: To George Washington from Brigadier General William Woodford, 16 October 1777
From: Woodford, William
To: Washington, George



Dear Genl
Bethlehem [Pa.] 16th October 1777.

I was at Allen Town when I recd your Excellencys letter of the 13th, when I went to see what could be done with the Number of Idle Melitia Assembled at that place, as well as to assist Colo. Flowers in forwarding the Amunition to the Army, & enlarging his conveniencys for carrying on the Business of the Labrotary. I have expressly order’d them all to camp, except two prudent officers & 40 Men who are to remain as a gaurd to the Stores, & one Officer & 25 that I order’d some Days ago to the Bullock Gaurd at the great Swamp.
I this morning dispatch’d two Waggons with all the Cartouch Boxes that could be found at this place amounting to 387, 194 Bayonets, & 79 Belts as ⅌ the inclosed list. I have allso sent ⅌ Capt. Wilder 122 Men which are all that are fitt for Duty at this place & Allen Town, & have brought the Convelessence from the several Hospitals to do the Duty of the Baggage Gaurd under Colo. Polk at this place. Capt. Wilder has a list of the Mens Names that he carrys down, & the different Brigades they belong to. with Colo. Hoopers Assistance we have got two discreet persons appointed in each Township, who are now employ’d in collecting Blankets, Shoes & Stockings, agreeable to your Excellencys former order, upon adviseing with him & considering the matter, I thought this Method better then appointing any Military Officer I had here to that Duty. The Moravians of Bethlehem have produced certificates of Three different Collections of Blankets made for the publick service within Twelve Months, which has left them bare in that article, the Shoe Makers & Stocking WEavers have sold the Soldiers at this place their Manufactorys as fast as they could get them ready. I have got a few from them, & am promised all they make, as fast as finished.
I have troubled your Excellency with a petition of a wounded Hessian prisoner in this Hospital, as I did not know what answer to give him.
The Marquis will accompany me to Camp in a few Days.
I congratulate you upon the good news from the north. I have the Honour to be with much respect Your Excellencys Most Obedt humble Servt

Wm Woodford

